Filed 9/1/15 P. v. Moreau CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068592
         Plaintiff and Respondent,
                                                                         (Kern Super. Ct. No. RF006496A)
                   v.

KEVIN MICHAEL MOREAU,                                                                    OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Kenneth G.
Pritchard, Judge.
         Susan L. Jordan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Gomes, Acting P.J., Kane, J. and Poochigian, J.
                                    INTRODUCTION
        Appellant/defendant Kevin Michael Moreau was charged with committing two
counts of criminal threats (Pen. Code, § 422). The criminal proceedings were suspended
because he was found not competent to stand trial, and he was committed to Patton State
Hospital. The court granted a petition to involuntarily administer antipsychotic
medication to him, and he filed a notice of appeal from that order.
        On appeal, his appellate counsel has filed a brief that summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal. 3d 436 (Wende).) We affirm.
                                          FACTS
        On December 19, 2012, defendant left a message on the voicemail for the chief of
police for the Ridgecrest Police Department. Defendant identified himself and said:
“I’m gonna come up there and, um, visit you guys. I won’t be able to do that before
Christmas, but I will be comin’ up there to visit you guys and you know what, I was in
Tex-um, entertaining the same um, the same thing that the guy in Connecticut, New
Town, Connecticut, uh, did. Okay? So you guys have a Merry Christmas and a Happy
New Year.” Defendant left his telephone number and asked them to “call me.”
Defendant also told a dispatcher that “if he came to Ridgecrest he would fucking kill us
all.”
        On December 21, 2012, a felony complaint was filed charging defendant with two
counts of committing criminal threats against the police chief and the officers of the
police department.
Competency Proceedings
        On December 27, 2012, defendant appeared in court with his appointed counsel.
Based on counsel’s statements, the court declared a doubt as to defendant’s competency,
suspended the proceedings, and appointed an expert to examine defendant.




                                             2.
       On January 17, 2013, the court continued the matter because of the expert’s
inability to timely complete the examination. Defendant made a Marsden motion.1 The
court heard and denied the motion.
       On January 31, 2013, the court reviewed the expert’s report, which stated
defendant was not competent to stand trial. The parties submitted the matter. The court
agreed with the expert’s conclusion, found defendant was not competent, and referred
him to the Kern County Mental Health Department for a placement evaluation pursuant
to Penal Code section 1370.
       On March 7, 2013, the court reviewed the evaluations from two experts with the
mental health department, who concluded defendant was competent. In the alternative,
the experts recommended that defendant be confined to Patton State Hospital for further
treatment and restoration to competency.
       Defense counsel objected because the mental health department was not
authorized to conduct another evaluation. The court agreed with defense counsel and
disregarded the new evaluations. The court again found defendant was not competent to
stand trial, and ordered him transferred to Patton State Hospital for treatment and
restoration of competency. Defense counsel advised the court that defendant was
voluntarily taking medication and would continue to do so.2
Petition for Involuntary Administration of Medication
       On October 2, 2013, the state filed a petition for an order to compel involuntary
treatment of defendant with psychotropic medication. The petition was based on a
declaration from Dr. Jeffrey Lawler, a psychiatrist and defendant’s treating physician at

       1   People v. Marsden (1970) 2 Cal. 3d 118
       2 According to appellate counsel, on July 15, 2013, defendant filed a notice of
appeal as to the court’s finding on March 7, 2013, that he was not competent to stand
trial. Counsel states that the superior court rejected the notice of appeal as untimely, and
that defendant did not challenge this ruling. These documents are not included in the
instant appellate record.

                                             3.
Patton State Hospital. Dr. Lawler declared he attempted to obtain defendant’s informed
consent to be treated with higher dosages of antipsychotic medication but he refused, and
that such treatment was medically necessary and appropriate.
       On October 10, 2013, the court granted the motion to compel involuntary
treatment pending a hearing on the matter.
       On October 24, 2013, the court conducted a hearing on the petition. Dr. Lawler
testified defendant was diagnosed with a delusional disorder. Defendant was unaware
and denied his psychotic condition; he refused to take medication; he was not capable of
participating in decisions about his condition and treatment; his condition improved when
he received medication pursuant to the involuntary order; and he would benefit from
continued medication.
       The court granted the state’s petition for the involuntarily administer of
antipsychotic medication to defendant.
       On December 27, 2013, defendant filed a notice of appeal as to the court’s order
of October 24, 2013, for involuntary administration of antipsychotic medication.3
                                          DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letters on May 29 and June 9,
2014, we invited defendant to submit additional briefing. To date, he has not done so.


       3 The record reflects that on December 12, 2013, the court found defendant was
competent and reinstated criminal proceedings. Defendant was held to answer on one
count of criminal threats. On February 18, 2014, an information was filed that charged
defendant with one count of committing criminal threats against the chief of police. On
April 16, 2014, after a bench trial, the court found defendant guilty as charged. On May
14, 2014, the court denied probation and sentenced defendant to the lower term of 16
months. He was released for time served. In a separate appeal (case No. F069404),
defendant has challenged his conviction for criminal threats, and that appeal is pending
before this court.

                                             4.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                    DISPOSITION
       The judgment is affirmed.




                                           5.